Citation Nr: 0901415	
Decision Date: 01/13/09    Archive Date: 01/22/09

DOCKET NO.  05-18 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for irritable bowel 
syndrome.

2.  Entitlement to service connection for hemorrhoids, 
claimed as secondary to irritable bowel syndrome.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from May 1974 to September 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.  It was transferred to the Board from the RO in St. 
Louis, Missouri.

In December 2007 the appeal was remanded for further 
development.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Irritable bowel syndrome is not shown by competent 
medical evidence to have a nexus or relationship to service.

2.  The veteran does not have hemorrhoids that are either the 
result of a disease or injury in-service, or that are 
proximately due to or the result of a service-connected 
disease or injury.




CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by service did not 
cause or contribute to the veteran's irritable bowel 
syndrome.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304 (2008).

2.  The veteran's claim of entitlement to service connection 
for hemorrhoids, as secondary to his claimed irritable bowel 
syndrome, lacks legal merit.  38 C.F.R. § 3.310 (2008); 
Sabonis v. Brown, 6 Vet. App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connected claims

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Finally, applicable regulations provide that a disability, 
which is proximately due to or the result of a service-
connected disease or injury shall be service connected.  38 
C.F.R. § 3.310(a).  Secondary service connection may also be 
granted for the degree of aggravation to a nonservice-
connected disorder, which is proximately due to, or the 
result of a service-connected disorder.  Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  Such claims may be described as 
secondary service connection by way of aggravation.

Irritable bowel syndrome

A July 1986 discharge/re-enlistment examination noted under 
"Summary of Defects and Diagnoses" irritable bowel 
syndrome, not considered disabling.  A history of irritable 
bowel syndrome was noted.  In June 1988 the veteran was seen 
for complaints of abdominal cramps, diarrhea, and vomiting.  
The assessment was gastroenteritis.  The veteran's July 1988 
discharge examination report did not note irritable bowel 
syndrome.  On his July 1988 Report of Medical History the 
veteran did not note irritable bowel syndrome or symptoms in 
his listed conditions.

Treatment records from David Shuval, M.D., dated May 2000 to 
September 2004 indicated the veteran underwent a 
hemorrhoidectomy, fissurectomy, and sphincterotomy in June 
2000.  Records show that the veteran underwent a colonoscopy 
in September 2004 which revealed a hyperplastic polyp in the 
sigmoid colon and also a polypoid lesion which was biopsied 
and found to be also hyperplastic.  Treatment records dated 
in August 2004 from Christopher Abercrombie, M.D., refer to 
irritable bowel syndrome.  

At his September 2006 Travel Board hearing, the veteran 
testified that he currently had problems with constipation 
and diarrhea and has had these symptoms since service.  He 
also noted that during a colonoscopy, they found a polyp.  
The veteran stated he had treatment for his irritable bowel 
syndrome many times during service.  

At a May 2008 VA examination, the examiner noted the veteran 
had two surgeries in June 2000 and December 2004 for 
hemorrhoidal treatment.  After examination the examiner 
opined that by history, the veteran clearly related a 
clinical presentation consistent with a diagnosis of 
irritable bowel syndrome.  He noted there was no concrete 
test that could be used to diagnose irritable bowel syndrome 
and this diagnosis was made on the basis of the appropriate 
clinical constellation of symptoms in the absence of organic 
disease (negative endoscopy/stool studies).  

The examiner indicated that irritable bowel syndrome was 
common and usually had its onset at ages younger than the 
50's.  In this regard it was uncommon, but not unheard of, to 
present with symptoms to this degree having onset in the 
50's.  The reliability of his irritable bowel syndrome 
diagnosis (presenting with diarrhea in stressful situations) 
was questionable as this did not meet "the ROME diagnsotic 
(sic) criteria."  Most, if not all, individuals have stress 
induced GI symptoms and this was not irritable bowel 
syndrome.  The examiner therefore believed that in the 
veteran's case, it was essentially impossible (less than 50 
percent probability) to relate his current irritable bowel 
syndrome diagnosis to an event, injury, or disease while in 
the service.  

After reviewing the evidence of record, it is concluded that 
the preponderance of the evidence is against entitlement to 
service connection for irritable bowel syndrome.

Although the veteran's discharge/re-enlistment examination in 
July 1986 noted a history of irritable bowel syndrome, there 
was no medical evidence of treatment in service or a 
diagnosis.  The veteran's separation examination was negative 
for a finding of irritable bowel syndrome or symptoms.

The first evidence of irritable bowel syndrome was noted many 
years after separation from service.  This period without 
complaint or treatment is evidence that there has not been a 
continuity of symptomatology, and weighs heavily against the 
claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
In addition, the May 2008 VA examiner opined, after reviewing 
the claims file, that in the veteran's case, it was 
essentially impossible (less than 50 percent probability) to 
relate his current irritable bowel syndrome diagnosis to an 
event, injury, or disease while in the service.  There is no 
medical opinion of record that indicates that irritable bowel 
syndrome is related to any disease or injury in military 
service.

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to that effect; lay assertions of medical status, such as the 
veteran's statements in support of claim, do not constitute 
competent medical evidence of the diagnosis or etiology of 
the claimed disability. Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  The veteran's lay assertions of medical 
causation and etiology, absent corroboration by objective 
medical evidence and opinions, are of extremely limited 
probative value towards establishing a link between the 
veteran's military service and his current irritable bowel 
syndrome.

As the preponderance of the evidence is against the claim for 
service connection for irritable bowel syndrome, the benefit-
of-the-doubt standard of proof does not apply. 38 U.S.C.A. § 
5107(b).

As discussed above, service connection may be granted on a 
secondary basis if a claimed disability is found to be 
proximately due to or is the result of a service-connected 
disability.  The veteran's claim for service connection for 
hemorrhoids is premised upon the prospect of his having 
secured a grant of service connection for irritable bowel 
syndrome.  The veteran's claim of entitlement to VA benefits 
for his irritable bowel syndrome has been denied by the 
Board.  In the absence of the primary disability, the 
secondary service connection claim obviously fails.

The service treatment records do show that the veteran 
complained of bright red blood from hemorrhoids in October 
1984, but the rectal examination then was essentially 
negative except for mild fissure; no hemorrhoids were 
observed.  As there is no medical evidence of hemorrhoids 
while in service, the veteran's claim is also not warranted 
on a direct basis.

Because the veteran's claim for service connection for 
irritable bowel syndrome has been denied, there is no basis 
upon which to grant service connection for hemorrhoids on a 
secondary basis.  Because the law, and not the facts, is 
dispositive of the issue, the veteran has failed to state a 
claim upon which relief may be granted, and, as a matter of 
law, the claim must be denied.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).

II.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  Upon 
receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
or her representative, if any, of any information, and any 
medical evidence or lay evidence that is necessary to 
substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The Board notes 
that a "fourth element" of the notice requirement 
requesting the claimant to provide any evidence in the 
claimant's possession that pertains to the claim was recently 
removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 
Fed. Reg. 23,353-356 (April 30, 2008).  

There is no issue as to providing an appropriate application 
form or completeness of the application.  VA notified the 
veteran in June and October 2004, and January 2008 of the 
information and evidence needed to substantiate and complete 
a claim for service connection to include notice of what part 
of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain.  

During the pendency of this appeal, the Court issued a 
decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service-connection claim, including the 
degree of disability and the effective date of an award.  
Such notice was provided in a March 2006 letter.  Moreover, 
because the preponderance of the evidence is against the 
claims for service connection, and service connection has 
been denied, any questions as to the appropriate disability 
ratings or effective dates to be assigned are moot.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, VA has fulfilled its duty to assist the claimant in 
obtaining identified and available evidence needed to 
substantiate a claim.  The veteran's available service 
treatment records, VA treatment records, VA examinations, and 
private medical records have been associated with the claims 
folder.


ORDER

Entitlement to service connection for irritable bowel 
syndrome is denied.

Entitlement to service connection for hemorrhoids, claimed as 
secondary to irritable bowel syndrome is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


